Citation Nr: 0005288	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected posttraumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

The appeal arises from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a rating in excess 
of 50 percent for the veteran's service-connected PTSD.

The appeal of a claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities arises from the February 1995 rating decision, 
in pertinent part, denying that claim.  In this regard, the 
Board notes that the veteran's only other service-connected 
disorder is an appendectomy scar, which is rated non-
compensably disabling.  In any event, the Board notes that 
the veteran's TDIU claim is rendered moot by this decision 
granting a total disability rating for PTSD. 

In the course of the veteran's appeal, the veteran testified 
before a hearing officer at the RO in July 1993.  A 
transcript of that hearing is included in the claims folder.  


FINDING OF FACT

The veteran's PTSD is shown to have left the veteran 
demonstrably unable to obtain or retain employment; the 
veteran's PTSD is productive of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Prior to 1989 the veteran had a history of a post traumatic 
stress condition with depression and multiple suicide 
attempts.  In February 1988 in the course of employment with 
a private employer, the veteran suffered an injury to his 
neck and back with subsequent impairment of use of his left 
upper and lower extremities.  Though surgically-assisted 
recovery was accomplished in the left upper extremity, the 
veteran suffered from ongoing monoplegia of the left lower 
extremity.  Neuromuscular testing caused examiners to assess 
a conversion reaction as the likely cause of the monoplegia.  
Despite physical therapy, monoplegia was persistent. 

In a November 1991 statement, J. D. Rosella, Ph.D., a 
clinical psychologist, noted that the veteran had extremely 
severe PTSD, which was the worst he had seen in the past 20 
years of practice.  

In a January 1992 letter, Dr. Rosella noted that the 
veteran's PTSD had become more severe in 1991, necessitating 
three hospitalizations in that year.  

The veteran was privately hospitalized at Huntington Hospital 
in January 1992 upon the veteran's report of his intent to 
kill himself.  Examining psychiatrists noted that the veteran 
had a continuing downhill course since November 1991, though 
his condition was improved during the hospitalization with 
medication.  Ongoing disorders diagnosed included recurrent 
major depression, PTSD, conversion disorder, possible bipolar 
affective disorder, and mixed personality disorder.   Other 
conditions noted included absent motor and sensory function 
in the left leg, bladder dyssynergy, and organicity.  GAF 
Scale score upon admission was 50, and upon release was 
between 60 and 70, with improved symptoms.  

At a February 1992 VA psychiatric evaluation, the veteran's 
history of PTSD was noted, as was his history of a work-
related accident in 1988 with residuals of that accident.  
The veteran reported nightmares and flashbacks of friends 
killed in Vietnam since the work accident, with the 
flashbacks having since subsided but the nightmares 
persisting.  Significant guilt and other symptoms of PTSD 
including startle reaction were also noted.  Upon 
examination, the veteran had a constricted affect and an 
anxious and a depressed mood.  He was preoccupied with 
Vietnam, though there were no loose associations, delusions, 
or hallucinations.  Short-term memory impairment, incapacity 
to perform abstractions, and difficulty with calculations 
were noted.  However, judgment was intact and the veteran was 
not currently suicidal or homicidal.  The examiner assessed 
severe social and industrial impairment.  The examiner 
diagnosed PTSD, worsened since a work-related accident in 
1988; and dementia unrelated to PTSD.  

In a November 1992 report of neuropsychological evaluations 
in October 1992, Dr. Rosella assessed major depression and 
high levels of anxiety, with anger and poor frustration 
tolerance.  The veteran had a poor fund of information, and 
short term memory was seriously impaired.  There was also 
poor performance in overall memory functions.  There were 
serious difficulties with attention and concentration.  
Abilities to make calculations or to make decisions requiring 
judgment were borderline.  Thought processes were concrete.  
Ability to attend to detail, visual perception, and 
coordination were all impaired.  The veteran's performance 
intelligence was well below his I.Q. testing results of 100 
in 1964.  Cognitive and memory functions were within the 
mentally retarded range.  Moderately severe organicity was 
detected.  A high level of anxiety dominated the veteran's 
life and the veteran was clinically depressed.  However, 
there was no evidence of psychotic process.  Dr. Rosella 
concluded that there was severe loss in all areas of 
cognitive functioning.

In a December 1992 report by P. B. Bloom, M.D., a private 
psychiatrist, the veteran's clinical history was reviewed.  
Dr. Bloom assessed that the veteran's conversion reaction of 
the left leg and other current symptoms, except those due to 
his PTSD, were related to his work accident in 1988.  Dr. 
Bloom expressed the question of malingering in relation to 
these non-PTSD symptoms.

In a May 1993 VA Form 9, the veteran reported having 
flashbacks more frequently than ever before.  

At a July 1993 disability evaluation by Dr. Rosella, the 
veteran was worried and quite depressed.  The psychologist 
noted that the veteran frequently experienced suicidal 
ideation and was occasionally delusional, with most of his 
thoughts centered on his war experiences, a preoccupation 
with his children, his inability to care for himself, the 
breakup of his marriage, his financial dilemma, and future 
fears.  Intelligence was poor to fair, falling in the 
mentally retarded range, with conduct as monitored in October 
and November of 1992 suggesting considerable loss of 
functioning.  Concentration was poor to fair.  While remote 
memory was generally good, recent memory was fair and 
immediate retention was poor to fair depending on the amount 
of stress experienced at the moment.  Judgment had long been 
a problem, and was currently questionable.  Insight was 
limited.  The veteran had no public interaction and did not 
relate well with co-workers.  While the veteran could follow 
instructions when supervised, he had no ability to sustain a 
routine, and was highly unlikely to be able to attend to a 
task from beginning to end.  His adaptation to stressful 
circumstances or to change was extremely poor, and could not 
react to deadlines or schedules.  He also lacked ability to 
make decisions, as this resulted in high levels of stress.  
Prognosis was poor, particularly in light of the veteran's 
limited responses to extensive treatment over recent years.

At a July 1993 hearing before a hearing officer at the RO, 
the veteran testified to a work injury post service with 
injury to his back and neck, with loss of use of his left   
arm and left leg, though with regaining 90 percent of use of 
the left arm following surgery and rehabilitation 
hospitalization.  He testified that his post-service accident 
resulted in more problems with his PTSD, with flashbacks all 
the time and thoughts more frequently racing through his 
head.  He testified that his symptoms were at times worse, 
and that he suffered from a lot of anxiety.  He testified 
that he had ongoing impaired sleep due to his PTSD.  He added 
that he was receiving ongoing private psychological and 
psychiatric treatment for his PTSD.  

In a November 1993 letter, Dr. Rosella, in response to the 
RO's Statement of the Case issued in April 1993, disagreed 
with the attribution of the bulk of the veteran's current 
difficulties to his post-service work injury.  Dr. Rosella 
expressed his belief that even without that injury the 
veteran's PTSD symptoms would have progressed to the point 
where he would no longer be able to function, and noted that 
the PTSD symptoms had simply intensified as a result of the 
work accident.  The psychologist concluded, in effect, that 
if the veteran had not suffered the 1988 work injury some 
other mishap would likely have precipitated the veteran's 
psychological incapacity, given his mental state prior to the 
work accident.  

At an October 1994 VA psychiatric evaluation, the veteran's 
history of work injury was noted, though the claims folder 
had been unavailable for review.  The veteran was undergoing 
psychiatric treatment twice per week, and was being treated 
with various medications.  He presented himself in a 
wheelchair.  He complained of restless sleep, nightmares, 
nighttime awakenings, flashbacks, and inability to 
concentrate.  Also noted were estrangement from people, bouts 
of depression, and suicidal thoughts.  While the veteran was 
relevant and coherent with no frank psychotic symptoms, he 
was tense and suspicious with constricted emotions.  While 
oriented, he showed some memory lapses.  Insight and judgment 
were fair.  The examiner diagnosed PTSD aggravated by the 
veteran's physical condition, and assigned a GAF Scale score 
of 60.  

At an October 1997 VA psychiatric examination, the veteran's 
claims folder was again unavailable, and the veteran was 
noted to be an extremely poor historian, though the veteran's 
son assisted with the interview.  The veteran presented in a 
wheelchair.  He had significant dysarthria and extremely poor 
memory.  The examiner noted that the veteran had suffered a 
stroke in March 1997, and had multiple other impairing 
medical problems.   The veteran's past multiple 
hospitalizations for PTSD were noted, as were multiple past 
suicide attempts.  The veteran described pictures appearing 
in his head which might appear at any time, day or night, of 
past traumatic experiences in Vietnam.  The examiner judged 
these pictures to be flashbacks.  The veteran also had almost 
nightly nightmares and intrusive memories of Vietnam.  
Avoidance of triggers of Vietnam memories, and avoidance of 
other people, with feelings of detachment and loss of joy, 
were also noted.  Hypervigilance and exaggerated startle 
response also impaired his sleep.  He was noted to be 
recently more subdued due to failing medical conditions, 
though with past difficulties with anger and irritable 
outbursts noted.  The veteran's history of a back and neck 
injury in 1988, and of several heart attacks and strokes, was 
also noted.  The veteran had a recent stroke resulting in 
physiodysarthria and probable worsening of already poor 
concentration and memory.  Upon examination, the veteran was 
severely dysarthric, seated on a wheel chair, with depressed 
mood, blunted affect, and mild paucity of thought processes.  
The veteran's thoughts were ruminations of Vietnam.  He 
denied suicidal and homicidal ideation, though a past history 
of suicidal ideation related to PTSD was noted.  He was 
disoriented to person, place, and time.  The examiner 
diagnosed PTSD.  Physical disorders included coronary artery 
disease status post cerebrovascular accident, with high blood 
pressure, wheelchair-bound, with seizure disorder and chronic 
back problems.  Psychosocial stressors were related to severe 
PTSD and severe physical debilitation.  The examiner assigned 
a GAF Scale score of 30 related to PTSD.  

In a February 1998 statement, Dr. Rosella, commenting on the 
veteran's employability, reported that the veteran's PTSD and 
work injury combined to render him unemployable.  The 
psychologist noted that the veteran's PTSD had for a time 
improved, but that it continued to affect him.  He noted that 
for a number of years the veteran had been in Project 
Transition, a facility for persons not requiring 
hospitalization but unable to function in society.  

In July 1998 a VA field examination report, the veteran's 
diagnosis of PTSD and history of a spinal injury were noted.  
The veteran required a wheelchair to get around, but was able 
to attend to activities of daily living, including feeding, 
dressing, and bathing.  Medications, including Paxil and 
Tegretol, were noted.  The veteran was oriented and his 
memory was good.  He spoke clearly and answers to questions 
were appropriate.  The veteran was aware of the sources and 
amounts of his income, and knew his expenses.  He handled his 
VA entitlement with little if any supervision, and outside 
supervision was not required to pay bills.  The examiner 
noted that the veteran currently resided with his daughter, 
who was to be married in a few months.  There were noted to 
be no adverse conditions in his current environment.  The 
veteran had no special interests or hobbies, and spent his 
time watching television or visiting  relatives.  The 
examiner concluded that the veteran had progressed 
remarkably, though he required a wheelchair and had a lift 
for his van.  The examiner concluded, however, that the 
veteran was not capable of employment or training for 
employment.  

At an August 1999 VA psychiatric examination, the veteran's 
claims folder was again unavailable for review.  The 
veteran's history of prior employment with last work in 1988 
was noted.  He was noted to be in ongoing psychiatric 
treatment, with medications including Paxil and Klonopin.  
The veteran complained of difficulty sleeping even with 
medication, nightmares several times per  week, startle 
responses, and frequent flashbacks.  He reported a bad 
temper, disliking being around others, staying by himself, no 
steady relationship since separation from his wife, living by 
himself, having no hope for the future, and occasional 
thoughts of suicide.  Upon examination, the veteran was 
relevant, coherent, and denied hallucinations.  However, he 
felt threatened by others, though with no frank persecutions.  
Affect was markedly depressed with a sense of helplessness 
noted.  Orientation and memory were generally intact.  
Insight and judgment were fair.  The examiner diagnosed PTSD 
and assigned a GAF Scale score of 35.  

Analysis

The veteran contends that he is entitled to a schedular 
rating above the currently assigned 50 percent for his 
service-connected PTSD, based on symptoms interfering with 
daily functioning. 

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertions that his service-connected disability is more 
severe than is reflected in the rating assigned.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992) ("Although the claim 
need not be conclusive, the statute [§ 5107] provides that 
[the claim] must be accompanied by evidence").  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the issue decided herein has been 
obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.132, Code 
9411, effective prior to November 7, 1996; and, 38 C.F.R. 
§ 4.130, Code 9411, effective as of November 7, 1996.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  The Board will consider 
the veteran's entitlement to a higher rating for PTSD under 
both the old and new criteria.  

Under the old rating criteria, where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assigned.  Where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is assigned.  Where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or maintain 
substantially gainful employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, Code 9411, effective prior to 
November 7, 1996.

In pertinent part, the new rating criteria also provide for a 
100 percent rating when a service-connected psychiatric 
disorder, such as PTSD, produces total occupational and 
social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

As has been noted in recent VA examination records, and 
private examination and treatment records, the veteran's 
symptoms of PTSD have included depression, self-isolation, 
helplessness, loss of hope, and intermittent suicidal 
ideation. 

While the veteran has had multiple physical disorders over 
recent years, including reported heart attacks and strokes, 
as well as a conversion reaction with neurological deficit in 
the left lower extremity, the veteran has also had PTSD which 
has been consistently assessed to be both severe and 
exacerbated by his other disorders.  While GAF Scale scores 
due to the veteran's PTSD at a January 1992 private 
hospitalization and at an October 1994 VA examination were in 
higher ranges of 60 or 70, other GAF Scale scores assigned 
for the veteran's PTSD for the past several years have 
consistently been compatible with inability to obtain or 
retain employment.  The Board finds that these lower scores 
accurately reflected the veteran's incapacity for 
substantially gainful employment due to his PTSD, as 
reflected by symptoms, noted hereinabove, of the veteran's 
PTSD of such severity as to be preclusive employment.  

As the medical evidence is to the effect that the veteran's 
PTSD is preclusive of employment, the Board finds that an 
increased rating to 100 percent on that basis is appropriate 
under both the old and new rating criteria set forth above.


ORDER

A 100 percent schedular rating is granted for PTSD, subject 
to the law and regulations governing the payment of monetary 
awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

